DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art either alone or in combination fails to teach the claimed invention as amended 3/09/2022. Specifically, the limitations, “sensing on an anchor CC for a first time period; selecting, by the first UE, a first resource to transmit a signal on the anchor CC at an end of the first time period based on the sensing […] and […] sensing on a non-anchor CC for a second time period, selecting a second resource on the non-anchor CC at end of the second time period and transmitting the signal via the second resource […] wherein the second time period is shorter than the first time period, wherein the end of the first time period is equal to the end of the second time period, wherein the second resource on the non-anchor CC is randomly selected within a time interval from the first resource selected on the anchor CC, and wherein the number of a retransmission resource related to the second resource on the non- anchor CC after the second resource is smaller than the number of a retransmission resource related to the first resource on the anchor CC after the first resource” in combination with the other limitations.
Examiner cites Khoryaev et al. (“Khoryaev”) (US 20200053675 A1, effective filing date of provisional application 62/476,083 filed March 24, 2017) Figure 10-12, ¶0130-132, wherein V2V sensing and resource selection is performed per CC along a common sensing period see 1000 of Figure 10. Koorapaty US 20180220457 A1 teaches carriers with LBT times at different lengths, and Moon et al. US 20160066195 A1 teaches sensing unlicensed channels for various time periods, however these references fail to teach the cited claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478